United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 13, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-50658
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANDRE BARLOW,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        (A-03-CR-57-ALL-SS)
                       --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Andre Barlow pleaded guilty to one charge

of possession of five grams or more of cocaine base with intent to

distribute.     The district court sentenced him to 140 months in

prison and a five-year term of supervised release.         Barlow now

appeals his sentence.

     Barlow contends that the district court erred by converting

seized cash into a drug equivalent for sentencing purposes.            He

argues that the district court was required to make an explicit



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
finding that the amount of drugs seized did not reflect the scale

of his offense before making this conversion.

     Barlow has shown no legal error with respect to the district

court’s findings. The court satisfied the requirement that it make

a finding on every controverted matter when it rejected Barlow’s

objections and found that the presentence report’s inclusion of the

conversion was correct.   See United States v. Brown, 29 F.3d 953,

958 (5th Cir. 1994).

     Barlow further contends that the district court erred in

finding that the disputed funds were drug-related, given Barlow’s

presentation of evidence to support his argument that these funds

came from an insurance settlement. The district court’s conclusion

that the money was drug-related is plausible and thus is not

clearly erroneous.   See United States v. Torres, 114 F.3d 520, 527

(5th Cir. 1997); United States v. Puig-Infante, 19 F.3d 929, 942

(5th Cir. 1994).

     Barlow has shown no error by the district court. Accordingly,

Barlow’s sentence is

AFFIRMED.